EXHIBIT 10.17



GCP APPLIED TECHNOLOGIES INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date as set forth on the Restricted Stock Unit Award Grant Certificate
pursuant to which this Agreement is attached, is entered into by and between GCP
Applied Technologies Inc., a Delaware corporation (the “Company”), and the
employee of the Company identified on the Restricted Stock Unit Award Grant
Certificate pursuant to which this Agreement is attached (the “Participant”).
All capitalized terms used herein shall have the same meaning as in the GCP
Applied Technologies Inc. 2016 Stock Incentive Plan (the “Plan”), except as
otherwise expressly provided herein.
WHEREAS, the Plan provides for grants of Stock Awards, including restricted
stock units, each of which constitutes a right to receive one share of Common
Stock (“RSUs”); and
WHEREAS, the Committee has decided to make a grant to the Participant of the
number of RSUs set forth on the Restricted Stock Unit Award Grant Certificate
pursuant to which this Agreement is attached, to promote the best interests of
the Company and its stockholders, on the terms and conditions set forth in this
Agreement, conditioned on the Participant’s execution of this Agreement.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements contained herein, the parties hereto agree as follows:
1.
Restricted Stock Unit Grant. The Company hereby grants to the Participant the
number of RSUs set forth on the Restricted Stock Unit Award Grant Certificate
pursuant to which this Agreement is attached, subject to the terms and
conditions of this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law.

2.
Vesting and Forfeiture.

(a)
Service Vesting. Except as otherwise set forth in this Agreement, the RSUs shall
vest in three (3) equal installments on each of the first three anniversaries of
the Grant Date (each, a “Vesting Date”), in each case, subject to the
Participant’s continued employment with the Company and its affiliates through
the applicable Vesting Date.

(b)
Termination of Employment. If the Participant incurs a termination of
employment, any then outstanding and unvested RSUs shall be automatically and
immediately forfeited for no consideration.

(c)
Change in Control. Upon the occurrence of a Change in Control, all
then-outstanding and unvested RSUs shall vest in full immediately prior to the
consummation thereof, except, to the extent that another Stock Award which
satisfies the requirements of this Section 2(c) (any award meeting such
requirements, a “Replacement Award”) is provided to the Participant pursuant to





--------------------------------------------------------------------------------



Section 9 of the Plan to replace such Award (any award intended to be replaced
by a Replacement Award, a “Replaced Award”). The requirements of a Replacement
Award are as follows: the Replacement Award (i) is of the same type as the
Replaced Award and relates to publicly traded equity securities of the Company
or the entity surviving the Company following the Change in Control; (ii) has a
value equal to the value of the Replaced Award as of the date of the Change in
Control, as determined by the Committee in its sole discretion consistent with
Section 9 of the Plan; and (iii) contains terms relating to vesting that are
substantially identical to those of the Replaced Award, and its other terms and
conditions are not less favorable to the Participant than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control) as of the date of the Change in
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the applicable Replaced Award if the
requirements of the preceding sentence are satisfied. If a Replacement Award is
granted, the Replaced Award shall not vest upon the Change in Control. The
determination whether the conditions of this Section 2(c) are satisfied shall be
made by the Committee, as constituted immediately before the Change in Control,
in its sole discretion.
3.
Nontransferability. The RSUs shall not be sold, transferred, pledged, assigned,
or otherwise encumbered or disposed of, except as may permitted under the Plan.

4.
Settlement. Subject to the provisions of Section 2(c) and Section 6, the Company
shall issue one share of Common Stock to the Participant for each RSU that
becomes vested hereunder within thirty (30) calendar days following the
applicable vesting date set forth in Section 2.

5.
No Voting Rights; Dividend Equivalents. Until such time as the RSUs have been
settled pursuant to Section 4 and the underlying shares of Common Stock have
been delivered to the Participant, and the Participant has become the holder of
such shares, the Participant shall have no rights as a stockholder, including,
without limitation, any right to dividends or other distributions or any right
to vote. Notwithstanding the foregoing, each RSU shall entitle the Participant
to dividend equivalents pursuant to Section 5(b) of the Plan with respect to
ordinary cash dividends that would otherwise be paid on the shares of Common
Stock underlying such RSU during the period from the Grant Date to the date such
share are delivered in accordance with Section 4. Any such dividend equivalents
shall be subject to the same vesting conditions applicable to the underlying RSU
with respect to which they accrue, and shall, if the underlying RSU vests, be
paid no later than thirty (30) calendar days following the applicable vesting
date set forth in Section 2.

6.
Certain Tax Matters. The Participant expressly acknowledges that the award or
vesting of the shares of Common Stock acquired hereunder, and the payment of
dividends with respect to the RSUs, may give rise to “wages” subject to income
and other tax withholding. Unless otherwise determined by the Committee prior to
any vesting date, the Company, agrees that (a) the minimum tax withholding
required by law in respect of


2



--------------------------------------------------------------------------------



any such wages may be satisfied by the Participant surrendering to the Company a
portion of the shares of Common Stock that are issued or transferred to the
Participant upon the settlement of the RSUs, and (b) the shares of Common Stock
so surrendered by the Participant shall be credited against any such withholding
obligation at the Fair Market Value of such shares of Common Stock on the date
of such surrender (and the amount equal to the Fair Market Value of such shares
of Common Stock shall be remitted to the appropriate tax authorities) (the
foregoing process pursuant to which such withholding tax obligations may be
satisfied, a “Net Settlement”). If the Committee determines not to permit the
Net Settlement, the Participant expressly acknowledges and agrees that the
Participant shall be solely responsible for the timely satisfaction, in cash, of
such withholding tax obligations, and that the Company shall be under no
obligation to deliver any shares of Common Stock otherwise due hereunder if the
Participant does not timely satisfy such tax obligations.
7.
Plan Governs. The RSUs are granted pursuant to the terms of the Plan, which are
incorporated herein by reference (the terms of which shall have the same effect
as if set forth herein in full, including without limitation the terms of
Section 9 of the Plan), and the RSUs shall, except as otherwise expressly
provided herein, be governed by the terms of the Plan. In the event of a
conflict between the provisions of this Agreement and the terms of the Plan, the
terms of the Plan shall control. The Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. Each of the Participant and the Company acknowledges that this
Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

8.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

(b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(c)
all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Company;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the grant of the RSUs and the Participant’s participation in the Plan shall not
create a right to employment or service or be interpreted as forming an
employment or service contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);


3



--------------------------------------------------------------------------------



(f)
the RSUs and any shares of Common Stock subject to the RSUs are not intended to
replace any pension rights or compensation;

(g)
the RSUs and any shares of Common Stock subject to the RSUs, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;

(h)
the future value of the shares of Common Stock subject to the RSUs is unknown
and cannot be predicted with certainty;

(i)
if the Participant acquires shares of Common Stock upon settlement of the RSUs,
the value of such Common Stock may increase or decrease;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the Participant’s termination of employment by the
Company or any Subsidiary (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or providing services or the terms of the
Participant’s employment agreement or service contract, if any) and in
consideration of the grant of the RSUs to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any Subsidiary, waives his or her ability, if any, to
bring any such claim, and releases the Company and any Subsidiary from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims;

(k)
in the event of the Participant’s termination of employment (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment agreement or service contract, if any), unless
otherwise provided by this Agreement or determined by the Company the
Participant’s right to vest in the RSUs, if any, will terminate effective as of
the date that the Participant is no longer actively providing services and will
not be extended by any notice period (e.g., active service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment
agreement or service contract, if any); the Committee shall have the exclusive
discretion to determine when the Participant is no longer actively providing
services for purposes of the RSUs; and

(l)
neither the Company nor any Subsidiary will be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States


4



--------------------------------------------------------------------------------



Dollar that may affect the value of the RSUs or any amounts due to the
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
shares of Common Stock acquired under the Plan.
9.
Insider Trading Restrictions/Market Abuse Laws.  The Participant acknowledges
that he or she is subject to any applicable Company insider trading policy. In
addition, depending on his or her country of residence, the Participant may be
subject to additional insider trading restrictions and/or market abuse laws,
which may affect his or her ability to acquire or sell shares of Common Stock or
rights to shares of Common Stock (e.g., Options) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the Participant's country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable Company insider trading policy and
any additional restrictions that may apply due to local insider trading
restrictions or market abuse laws. The Participant is advised to speak to his or
her personal legal advisor regarding any applicable local insider trading
restrictions or market abuse laws.

10.
Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSU and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

11.
Data Privacy. The Participant hereby voluntarily consents to the collection, use
and transfer, in electronic or other form, of the Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company and any Subsidiary may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data will be transferred to E*TRADE Corporate Financial
Services, Inc. and or its affiliates or such other stock plan service provider
as may be selected by the Company in the future (the “Plan Service Provider”),
which is assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the United States or elsewhere,


5



--------------------------------------------------------------------------------



and that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant authorizes the
Company, the Plan Service Provider and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan including any requisite transfer
of such Data as may be required to a broker or other third party until which the
Participant may elect to deposit any shares of Common Stock received upon
settlement of the RSUs. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting the Participant’s regional human resources (“MyHR”) representative.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, request access to
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her MyHR
representative. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status or service with the Company and any
Subsidiary will not be adversely affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant RSUs or other
equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her MyHR representative.
12.
Successors and Assignment. This Agreement (and the RSUs granted hereunder) is
personal to the Participant and, without the prior written consent of the
Company, shall not be assignable by the Participant other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Participant’s legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

13.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14.
No Waiver. The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

15.
Section 409A of the Code. It is intended that the RSUs granted pursuant to this
Agreement and the provisions of this Agreement be exempt from or comply with
Section 409A of the Code, and all provisions of this Agreement shall be
construed and


6



--------------------------------------------------------------------------------



interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.
16.
Unfunded Plan. The RSUs are unfunded and the Participant shall be considered an
unsecured creditor of the Company with respect to the Company’s obligations, if
any, to issue shares of Common Stock pursuant to this Agreement (including,
without limitation, as to any RSUs that vest). Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Participant and the Company or any other person.

17.
Governing Law; Captions. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

18.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

19.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. The parties hereto confirm that any facsimile
copy of another party’s executed counterpart of this Agreement (or its signature
page thereof) shall be deemed to be an executed original thereof.



*    *    *    *    *    *
Accepted and agreed by the Participant as of the date acknowledged through
E*Trade.







7

